356 F.2d 942
SECURITY LIFE INSURANCE COMPANY OF AMERICA, Appellant,v.W. C. JENNINGS, Appellee.
No. 21305.
United States Court of Appeals Fifth Circuit.
Feb. 25, 1966, Rehearing Denied March 29, 1966.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Jack Crenshaw, Montgomery, Ala., for appellant.
M. Roland Nachman, Jr., Walter J. Knabe, Montgomery, Ala., for appellee.
Before JONES and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
In this diversity case the findings and conclusions of the district court are set forth in its opinion in Security Life Insurance Company of America v. W. C. Jennings, D.C., 250 F.Supp. 164.  It is our view that the correct result was reached by the district court and, therefore, its judgment is


2
Affirmed.